 

 

 

 

 

 

Exhibit 10.1



AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT
BETWEEN IDACORP, INC.
AND
[EXECUTIVE]



 

THIS AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT (the “Agreement”), is by
and between IDACORP, Inc., an Idaho corporation (the “Corporation”) and
________________ (the “Executive”) and is effective on the date established
pursuant to Section 15 of this Agreement (the “Effective Date”).



W I T N E S S E T H:



WHEREAS, the Executive is a valuable employee of the Corporation or a Subsidiary
of the Corporation, an integral part of its management, and a key participant in
the decision-making process relative to short-term and long-term planning and
policy for the Corporation; and



WHEREAS, the Corporation wishes to encourage the Executive to continue his
career and services with the Corporation or a Subsidiary, as the case may be,
following a Change in Control; and



WHEREAS, the Board has determined that it would be in the best interests of the
Corporation and its shareholders to assure continuity in the management of the
Corporation’s, including Subsidiaries’, administration and operations in the
event of a Change in Control by entering into this Agreement with the Executive;



NOW THEREFORE, it is hereby agreed by and between the parties hereto as follows:



1.         Definitions.



a.         “Board” shall mean the Board of Directors of the Corporation.



b.         “Cause” shall mean the Executive’s fraud or dishonesty which has
resulted or is likely to result in material economic damage to the Corporation
or a Subsidiary of the Corporation, as determined in good faith by a vote of at
least two-thirds of the non-employee directors of the Corporation at a meeting
of the Board at which the Executive is provided an opportunity to be heard.



c.         “Change in Control” shall mean:



 

--------------------------------------------------------------------------------

 


 

 

 

 

(i)         any person (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the “1934 Act”) and as used in Section 13(d) of
the 1934 Act), excluding (A) the Corporation or any Subsidiary, (B) a
corporation or other entity owned, directly or indirectly, by the stockholders
of the Corporation immediately prior to the transaction in substantially the
same proportions as their ownership of stock of the Corporation, (C) an employee
benefit plan (or related trust) sponsored or maintained by the Corporation or
any Subsidiary or (D) an underwriter temporarily holding securities pursuant to
an offering of such securities (“Person”)) is the beneficial owner (as defined
in Rule 13d-3 under the 1934 Act), directly or indirectly, of 20% or more of the
combined voting power of the then outstanding voting securities eligible to vote
generally in the election of directors of the Corporation; provided, however,
that no Change in Control will be deemed to have occurred as a result of a
change in ownership percentage resulting solely from an acquisition of
securities by the Corporation;



(ii)        any Person has commenced a tender or exchange offer to acquire any
stock of the Corporation (or securities convertible into stock) for cash,
securities or any other consideration provided that, after the closing of the
offer with full shareholder subscription, such Person would be the beneficial
owner (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
20% or more of the combined voting power of the then outstanding voting
securities eligible to vote generally in the election of directors of the
Corporation (calculated as provided in Paragraph (d) of Rule 13d-3 under the
1934 Act in the case of rights to acquire stock);



(iii)       all required shareholder approvals have been obtained for a merger,
consolidation, reorganization or share exchange, or sale of all or substantially
all of the assets, of the Corporation or Idaho Power Company (a “Qualifying
Transaction”), unless, immediately following such Qualifying Transaction, all of
the following have occurred: (A) all or substantially all of the beneficial
owners of the Corporation immediately prior to such Qualifying Transaction will
beneficially own in substantially the same proportions, directly or indirectly,
more than 50% of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the
corporation or other entity resulting from such Qualifying Transaction
(including, without limitation, a corporation or other entity which, as a result
of such transaction, owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) (as
the case may be, the “Successor Entity”), (B) no Person will be the beneficial
owner (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
20% or more of the combined voting power of the then outstanding voting
securities eligible to vote generally in the election of directors of the
Successor Entity and (C) at least a majority of the members of the board of
directors of the Successor Entity will be Incumbent Directors;



(iv)       shareholder approval of a complete liquidation or dissolution of the
Corporation or Idaho Power Company; or



2

--------------------------------------------------------------------------------

 


 

 

 

 

(v)        within a 24-month period, individuals who were directors of the Board
immediately before such period (“Incumbent Directors”) cease to constitute at
least a majority of the directors of the Board; provided, however, that any
director who was not a director of the Board at the beginning of such period
shall be deemed to be an Incumbent Director if the election or nomination for
election of such director was approved by the vote of at least two-thirds of the
directors of the Board then still in office (A) who were in office at the
beginning of the 24-month period or (B) whose election or nomination for
election was so approved, in each case, unless such individual was elected or
nominated as a result of an actual or threatened election contest or as a result
of an actual or threatened solicitation of proxies or consents by or on behalf
of any Person other than the Board; or



(vi)       consummation of any transaction described in Section 1(c)(iii) or
1(c)(iv) if such transaction was not approved by shareholders.



For avoidance of doubt, transactions for the purpose of dividing Idaho Power
Company’s assets into separate distribution, transmission or generation entities
or such other entities as the Corporation or Idaho Power Company may determine
shall not constitute a Change in Control unless so determined by the Board.



Upon the Board’s determination that (x) a tender offer that constituted a Change
in Control under Section 1(c)(ii) will not result in a Person becoming the
beneficial owner (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, of 20% or more of the combined voting power of the then outstanding
voting securities eligible to vote generally in the election of directors of the
Corporation or (y) the Qualifying Transaction described in Section 1(c)(iii)
will not be closed or (z) a complete liquidation or dissolution of the
Corporation or Idaho Power Company that was approved by shareholders, as
described in Section 1(c)(iv), will not occur, a Change in Control shall be
deemed not to have occurred from such date of determination forward, and this
Agreement shall continue in effect as if no Change in Control had occurred
except to the extent a Separation from Service requiring payments under this
Agreement occurs prior to such Board determination.



d.         “Code” shall mean the Internal Revenue Code of 1986, as amended.



e.         “Compensation” shall mean the sum of (i) the Executive’s annual base
salary at the time of Separation from Service (or, if greater, at the time of a
termination of employment that does not constitute a Separation from Service)
and (ii) the Executive’s target annual incentive award in the year of the
Separation from Service (or, if greater, at the time of a termination of
employment that does not constitute a Separation from Service) (or, if as of the
date of the Separation from Service (or termination of employment, as the case
may be) no target annual incentive award has yet been determined for the year of
the Separation from Service, the target annual incentive award for the prior
year).



f.          “Constructive Discharge” shall mean any of the following:



(i)         any material failure by the Corporation to comply with any of the
provisions of this Agreement;



(ii)        the Corporation or a Subsidiary of the Corporation requiring the
Executive to be based at any office or location more than 50 miles from the
location at which the Executive was based on the day prior to the Change in
Control;



3

--------------------------------------------------------------------------------

 


 

 

 

 

(iii)       a reduction which is more than de minimis in (A) the Executive’s
annual rate of base salary or maximum annual incentive award opportunity, (B)
the long-term incentive compensation the Executive has the opportunity to earn,
determined in the aggregate if multiple long-term incentive opportunities exist
or (C) the combined annual benefit accrual rate under the Corporation’s
qualified defined benefit pension plan and/or the Idaho Power Company Security
Plan for Senior Management Employees, as in effect immediately prior to the
Change in Control (except if such reduction is a part of a reduction for all
executive officers);



(iv)       the Corporation’s failure to require a successor entity to assume and
agree to perform the Corporation’s obligations pursuant to Section 9; or



(v)        a reduction which is more than de minimis in the long term disability
and life insurance coverage provided to the Executive under the Corporation’s
life insurance and long term disability plans as in effect immediately prior to
the Change in Control.



No such event described hereunder shall constitute Constructive Discharge unless
the Executive has given written notice to the Corporation specifying the event
constituting such Constructive Discharge within 90 days of the initial existence
of such event (but in no event later than the Ending Date) and the Corporation
has not remedied such within 30 days of receipt of such notice.  The Corporation
and Executive, upon mutual written agreement, may waive any of the foregoing
provisions which would otherwise constitute a Constructive Discharge.



g.         “Coverage Period” shall begin on the Starting Date and end on the
Ending Date.



h.         “Disability” shall mean an injury or illness which permanently
prevents the Executive from performing services to the Corporation and which
qualifies the Executive for payments under the Corporation’s long term
disability plan, which for purposes of this Agreement shall be the Idaho Power
Company Long Term Disability Plan.



i.          “Ending Date” shall be the date which is 36 full calendar months
following the date on which a Change in Control occurs or if the Change in
Control is shareholder approval pursuant to Section 1(c)(iii) or 1(c)(iv), the
date which is 36 months following the consummation of the transaction subject to
such shareholder approval.



j.          “Separation from Service” shall mean “separation from service,” as
that term is used in Code Section 409A(a)(2)(A)(i).



k.         “Starting Date” shall be the date on which a Change in Control
occurs.



l.          “Subsidiary” means any corporation of which more than 50% of the
outstanding stock having ordinary voting power to elect a majority of the board
of directors of such corporation is now or hereafter owned, directly or
indirectly, by the Corporation.



2.         Term.



4

--------------------------------------------------------------------------------

 


 

 

 

 

This Agreement shall be effective as of the Starting Date and shall continue
thereafter until the 36 month anniversary of the later of (i) such date or (ii)
if the Change in Control causing the Agreement to be effective is shareholder
approval pursuant to Section 1(c)(iii) or 1(c)(iv), the date of the consummation
of the transaction subject to such shareholder approval; provided, however, the
Corporation’s obligations, if any, to provide payments and/or benefits pursuant
to Section 3 of this Agreement and the obligations of the Corporation and the
Executive under Section 5 of this Agreement shall survive the termination of
this Agreement.



3.         Severance Benefits.



a.         If the Executive experiences a Separation from Service effected by
the Corporation (and/or, if the Executive is employed by one or more
Subsidiaries, effected by the Corporation and/or such Subsidiary or
Subsidiaries) for any reason other than Cause (and not due to death or
Disability) (for avoidance of doubt, transfer of employment between or among the
Corporation and any of its Subsidiaries shall not constitute a Separation from
Service effected by the Corporation or a Subsidiary for purposes of this
Agreement), or effected by the Executive in the event of a Constructive
Discharge, in either case at any time during the Coverage Period, then,



(i)         the Corporation shall pay or cause to be paid to the Executive (or
if the Executive dies after Separation from Service but before receiving all
payments to which he has become entitled hereunder, to the estate of the
Executive) the following amounts:



(A) accrued but unpaid salary and accrued but unused vacation and sick time in
accordance with the Corporation’s or a Subsidiary’s, as the case may be,
Flexible Time Off or similar program, as may be amended from time to time, with
such payment to be made within five business days after such Separation from
Service; and



(B) subject to Section 17, a lump sum cash amount equal to two and one-half
times the Executive’s Compensation (the “Severance Payment”), with such payment
to be made on the first business day that is 60 days after such Separation from
Service, subject to the provisions of Section 19 hereof; and



(ii)        subject to Section 17, the Executive shall be entitled to the
following additional severance benefits:



(A) notwithstanding anything in any other award notice or agreement providing
otherwise, as applicable, (1) all of the Executive’s outstanding stock options
and stock appreciation rights shall become vested and exercisable as of the date
Severance Payments are paid; (2) all of the Executive’s outstanding shares of
restricted stock and restricted stock units shall become vested in full (at
target levels for any performance-based restricted stock or restricted stock
units) as of the date Severance Payments are paid and shall be paid on the date
the Severance Payments are paid; and (3) the target payout opportunity under all
of the Executive’s outstanding performance units or performance shares (or other
similar awards with performance-based vesting) shall become vested at target
levels as of the date Severance Payments are paid and shall be paid on the date
the Severance Payments are paid;



5

--------------------------------------------------------------------------------

 


 

 

 

 

(B) outplacement services commencing within 12 months of the date of the
Separation from Service and extending for a period of not more than 12 months,
the scope and provider of which shall be selected by the Executive in his sole
discretion (but at a total cost to the Corporation of not more than $12,000);
and



(C) continued coverage for Executive and, as applicable, the Executive’s covered
dependents under the Corporation’s group health plans and other welfare benefit
plans (within the meaning of Section 3(1) of the Employee Retirement Income
Security Act of 1974, as amended) to the extent the Executive elects to receive
such coverage and pays a monthly premium equal to the COBRA premium for such
group health coverage and the full monthly cost for such other welfare benefits
(the “Elected Continuation Coverage”).  Any such Elected Continuation Coverage
shall be provided, to the extent the Company is able to provide it or to arrange
for the provision of such benefits from another provider, on the same basis
(excluding premiums) as is provided to the Corporation’s actively employed
executives and their dependents, as applicable, until the earlier of (i)
twenty-four (24) months after the Executive’s Separation from Service or (ii)
the date the Executive is first eligible for comparable coverage with a
subsequent employer.  As a separate payment under this Agreement, for each month
such Elected Continuation Coverage continues under this Section 3(a)(ii)(C), the
Corporation shall pay to the Executive a monthly reimbursement payment so that,
after withholding of all applicable taxes on such reimbursement payment, the
Executive retains an amount equal to the excess of the COBRA premium and the
full monthly cost for such Elected Continuation Coverage over the active
employee cost for such coverage.



 

6

--------------------------------------------------------------------------------

 


 

 

 

 

b.         (i)         If Independent Tax Counsel (as that term is defined
below) determines that the aggregate payments and benefits provided or to be
provided to the Executive pursuant to this Agreement, and any other payments and
benefits provided or to be provided to the Executive from the Corporation or any
of its Subsidiaries or other affiliates or any successors thereto constitute
“parachute payments” as defined in Section 280G of the Code (or any successor
provision thereto) (“Parachute Payments”) that would be subject to the excise
tax imposed by Section 4999 of the Code (the “Excise Tax”), then, except as
otherwise provided in the next sentence, such Parachute Payments shall be
reduced to the extent the Independent Tax Counsel shall determine is necessary
(but not below zero) so that no portion thereof shall be subject to the Excise
Tax.  If Independent Tax Counsel determines that the Executive would receive in
the aggregate greater payments and benefits on an after tax basis if the
Parachute Payments were not reduced pursuant to this Section 3(b), then no such
reduction shall be made.  The determination of which payments or benefits shall
be reduced to avoid the Excise Tax shall be made by the Independent Tax Counsel,
provided that the Independent Tax Counsel shall reduce or eliminate, as the case
may be, payments or benefits in the order that it determines will produce the
required deduction in total Parachute Payments with the least reduction in
economic value to the Executive of such payments.  The determination of the
Independent Tax Counsel under this subsection (i) shall be final and binding on
all parties hereto.  For purposes of this Section 3(b), “Independent Tax
Counsel” shall mean a lawyer, a certified public accountant with a nationally
recognized accounting firm, or a compensation consultant with a nationally
recognized actuarial and benefits consulting firm with expertise in the area of
executive compensation tax law, who shall be selected by the Corporation and
shall be acceptable to the Executive (the Executive’s acceptance not to be
unreasonably withheld), and whose fees and disbursements shall be paid by the
Corporation.



(ii)        Notwithstanding anything herein to the contrary, this Section 3(b)
shall be interpreted (and, if determined by the Corporation to be necessary,
reformed) to the extent necessary to fully comply with Section 409A of the Code;
provided that the Corporation agrees to maintain, to the maximum extent
practicable, the original intent and economic benefit to the Executive of the
applicable provision without violating the provisions of Code Section 409A.



c.         In the event of any Separation from Service described in Section
3(a), the Executive shall be under no obligation to seek other employment, and
there shall be no offset against amounts due the Executive under this Agreement
on account of any remuneration attributable to any subsequent employment;
provided, however, to the extent the Executive receives medical and health
benefits from a subsequent employer, medical and health benefits provided
pursuant to Section 3(a)(ii)(C) shall be secondary to those received from the
subsequent employer.



d.         It is intended that the payments and benefits provided under this
Agreement are in lieu of, and not in addition to, severance payments and
benefits provided under any severance, change in control or similar plan or
policy of the Corporation or a Subsidiary or under any other severance, change
in control or similar agreements with the Corporation or any Subsidiary, whether
written or oral.



4.         Nature of Obligation.



The Corporation shall not be required to establish a special or separate fund or
other segregation of assets to assure payments under this Agreement, and, if the
Corporation shall make any investments to aid it in meeting its obligations
hereunder, the Executive shall have no right, title or interest in or to any
such investments except as may otherwise be expressly provided in a separate
written instrument relating to such investments.  Nothing contained in this
Agreement, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind or a fiduciary relationship between the
Corporation and the Executive or any other person.  To the extent that any
person acquires a right to receive payments under this Agreement such right
shall be no greater than the right of an unsecured creditor.



5.         Full Settlement; Litigation Expenses; Arbitration.



7

--------------------------------------------------------------------------------

 


 

 

 

 

a.         Except as provided below, the Corporation’s obligation to make or
cause to be made the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Corporation or a Subsidiary may have against the Executive or others.  The
Corporation agrees to pay, upon written demand therefor by the Executive, all
legal fees and expenses the Executive reasonably incurs during his or her
lifetime as a result of any dispute or contest (regardless of the outcome
thereof) by or with the Corporation or others regarding the validity or
enforceability of, or liability under, any provision of this Agreement, plus in
each case, interest at the applicable Federal rate provided for in Section
7872(f)(2) of the Code.  Notwithstanding the foregoing, the Executive agrees to
repay to the Corporation any such fees and expenses reimbursed by the
Corporation if and to the extent that the Corporation or such others obtains a
judgment or determination that the Executive’s claim was frivolous or was
without merit from the arbitrator or a court of competent jurisdiction from
which no appeal may be taken, whether because the time to do so has expired or
otherwise. In any such action brought by the Executive for damages or to enforce
any provisions of this Agreement, he shall be entitled to seek both legal and
equitable relief and remedies, including, without limitation, specific
performance of the Corporation’s obligations hereunder, in his sole discretion.



b.         In the event of any dispute or difference between the Corporation and
the Executive with respect to the subject matter of this Agreement and the
enforcement of rights hereunder, either the Executive or the Corporation may, by
written notice to the other, require such dispute or difference to be submitted
to arbitration.  The arbitrator or arbitrators shall be selected by agreement of
the parties or, if they cannot agree on an arbitrator or arbitrators within 30
days after the Executive has notified the Corporation of his desire to have the
question settled by arbitration, then the arbitrator or arbitrators shall be
selected by the American Arbitration Association (the “AAA”) upon the
application of the Executive.  The determination reached or award rendered in
such arbitration shall be final and binding on both parties without any right of
appeal or further dispute, subject to the applicable state or federal laws
relating to arbitration determinations or awards.  Enforcement of an arbitration
award by such arbitrator may be sought in any court of competent jurisdiction.
 The arbitrators shall not be bound by judicial formalities and may abstain from
following the strict rules of evidence and shall interpret this Agreement as an
honorable engagement and not merely as a legal obligation.  Unless otherwise
agreed by the parties, any such arbitration shall take place in Boise, Idaho,
and shall be conducted in accordance with the Rules of the AAA.  The Executive’s
expenses for such proceeding shall be paid, or repaid to the Corporation as the
case may be, as provided in subsection (a) of this Section 5.



6.         Tax Withholding.



The Corporation may withhold from any payments made under this Agreement all
federal, state or other taxes as shall be required pursuant to any law or
governmental regulation or ruling.



7.         Entire Understanding.



This Agreement contains the entire understanding between the Corporation and the
Executive with respect to the subject matter hereof and supersedes any prior
severance, change in control or similar agreement between the Corporation and
the Executive (including, without limitation, the Prior Agreement by and between
the Corporation and the Executive; provided, however, that, except as otherwise
provided in this Section 7 and in Sections 3(b) and 3(d), this Agreement shall
not affect or operate to reduce any benefit or compensation inuring to the
Executive of any kind elsewhere provided.



8.         Severability.



8

--------------------------------------------------------------------------------

 


 

 

 

 

If, for any reason, any one or more of the provisions or part of a provision
contained in this Agreement shall be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision or part of a provision of this Agreement
not held so invalid, illegal or unenforceable, and each other provision or part
of a provision shall to the full extent consistent with law continue in full
force and effect.



9.         Consolidation, Merger, or Sale of Assets.



If the Corporation consolidates or merges into or with, or transfers all or
substantially all of its assets to, another entity the term “Corporation” as
used herein shall mean such other entity and this Agreement shall continue in
full force and effect.  In the case of any transaction in which a successor
would not by the foregoing provision or by operation of law be bound by this
Agreement, the Corporation shall require such successor expressly and
unconditionally to assume and agree to perform the Corporation’s obligations
under this Agreement, in the same manner and to the same extent that the
Corporation would be required to perform if no such succession had taken place.



10.       Notices.



All notices, requests, demands and other communications required or permitted
hereunder shall be given in writing and shall be deemed to have been duly given
if delivered or mailed, postage prepaid, first class as follows:



to the Corporation:



IDACORP, Inc.
Attention: General Counsel
P.O. Box 70
Boise, Idaho 83707



to the Executive:



At the address (or to the facsimile number) last shown on the records of the
Corporation.



or to such other address as either party shall have previously specified in
writing to the other.



11.       No Attachment.



Except as required by law, no right by the Executive or his estate to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge or hypothecation or to
execution, attachment, levy or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect.



9

--------------------------------------------------------------------------------

 


 

 

 

 

12.       Binding Agreement.



This Agreement shall be binding upon, and shall inure to the benefit of, the
Executive and the Corporation and their respective permitted successors and
assigns.



13.       Modification and Waiver.



Prior to the date of a Change in Control or, if earlier, the date of a public
announcement of a transaction or event which if consummated would be a Change in
Control (“Pre-Change in Control Event”), this Agreement may be terminated,
modified or amended by action of a majority of the members of the Board. After a
Change in Control or Pre-Change in Control Event, this Agreement may not be
terminated, modified or amended except by an instrument in writing signed by the
parties hereto.  No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument signed by the party
charged with such waiver or estoppel.  No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.



14.       Headings of No Effect.



The section headings contained in this Agreement are included solely for
convenience of reference and shall not in any way affect the meaning or
interpretation of any of the provisions of this Agreement.



15.       Effective Date and Executive Acknowledgments.



This Agreement shall become effective on the Starting Date.  The Executive
acknowledges that he has read and understands the provisions of this Agreement.
 The Executive further acknowledges that he has been given an opportunity for
his legal counsel to review this Agreement and that the provisions of this
Agreement are reasonable and that he has received a copy of this Agreement.



16.       Not Compensation for Other Plans.



Except for amounts paid pursuant to Section 3(a)(i)(A) that are considered
compensation, earnings or wages for purposes of any employee benefit plan of the
Corporation or its Subsidiaries, it is understood by all parties hereto that
amounts paid and benefits provided hereunder are not to be considered
compensation, earnings or wages for purpose of any employee benefit plan of the
Corporation or its Subsidiaries, including, but not limited to, the qualified
retirement plan or the Idaho Power Company Security Plan.



17.       Release.



10

--------------------------------------------------------------------------------

 


 

 

 

 

Notwithstanding any provision herein to the contrary, if (and only if), within
five days following the date of the Executive’s Separation from Service, the
Corporation provides the Executive a release of the Corporation, its
Subsidiaries and other affiliates and related parties (in such form as the
Corporation may reasonably determine) of all claims against the Corporation, its
Subsidiaries and other affiliates and related parties relating to the
Executive’s service and separation therefrom, the Corporation shall not have any
obligation to pay (or cause to be paid) any amount or provide any benefit under
Section 3 of this Agreement (other than those amounts provided for in Section
3(a)(i)(A) unless the Executive executes such release and any revocation period
applicable to such release has expired before the sixtieth day following the
date of the Executive’s Separation from Service.  If the release has not been
executed by the Executive and has not become irrevocable by the applicable
deadline provided in the prior sentence, any amounts under Section 3 of this
Agreement (other than those amounts provided for in Section 3(a)(i)(A)) shall be
forfeited.



18.       Governing Law.



To the extent not preempted by Federal law, this Agreement and its validity,
interpretation, performance, and enforcement shall be governed by the laws of
Idaho, without regard to conflicts of law provisions.



19.       Code Section 409A.



a.         To the extent applicable, this Agreement is intended to comply with
the requirements of Section 409A of the Code and any regulations and guidance
issued thereunder (“Section 409A”) and shall be interpreted accordingly.



b.         To the extent applicable, it is intended that all payments and
benefits provided pursuant to this Agreement upon or following a Separation from
Service qualify as short-term deferrals under Treasury Regulation Section
1.409A-1(b)(4) to the maximum extent possible.  Any installment payments or
reimbursements under this Agreement are to be treated as a series of separate
payments for purposes of Section 409A.  Notwithstanding any provision to the
contrary in this Agreement, if it is determined that any amounts to be provided
pursuant to this Agreement constitute deferred compensation for purposes of
Section 409A (“Deferred Compensation Payments”) and if the Executive is deemed
to be a “Specified Employee” (as that term is used in Code Section
409A(a)(2)(B)) on the date of the Executive’s Separation from Service, as
determined under the Corporation’s policy for determining specified employees,
any such Deferred Compensation Payments that are deemed payable due to a
Separation from Service for purposes of Section 409A and are required to be
delayed until the first business day after the date that is six months following
the Executive’s Separation from Service (or, if earlier, until the date of the
Executive’s death) to comply with Code Section 409A(a)(2)(B)(i) shall be so
delayed, and the accumulated amounts, shall be paid in a lump sum payment to the
Executive on the first business day that is after six months after the
Executive’s Separation from Service; provided, however, that if the Executive
dies during such six month period, payment shall be made to the Executive’s
estate within 60 days after the date of the Executive’s death.



11

--------------------------------------------------------------------------------

 


 

 

 

 

c.         Notwithstanding any provision to the contrary in this Agreement, any
reimbursements or in-kind benefits under this Agreement that constitute Deferred
Compensation Payments shall be paid or provided to the Executive in a manner
consistent with Treasury Regulation Section 1.409A-3(i)(1)(iv), including the
requirement that the amount of reimbursements or in-kind benefits provided
during a year may not affect the expenses eligible for reimbursement or in-kind
benefits provided in any other year and that any reimbursements be made on or
before the last day of the year following the year in which the expense was
incurred.



IN WITNESS WHEREOF, the Corporation and the Executive both intending to be
legally bound have duly executed and delivered this Agreement, to be effective
as of the date set forth in Section 15.



IDACORP, INC.



 

By:_____________________________
Its President & Chief Executive Officer
Date: ___________________________



EXECUTIVE

__________________________________
Date: ________________________
 

12

--------------------------------------------------------------------------------

 

 